Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
Applicant argues the references fail to disclose the amended limitations. 
Examiner respectfully disagrees.  
Kumar discloses a method comprising: acquiring an operation request issued by a distributed consistency system in a cluster  (servers, VMS and servers communicates where the servers operates based on VMS commends and provide feedbacks, 0051, 0054 );  determining deciding information for processing the operation request (obtain the stats and send to VMS, and also, based on the determined information, see table 1, identify type of events: refer to par 0056 and sent the deciding information, refer to par 0054),   the determining the deciding information for processing the operating request including: determine an operation type corresponding to the operation request (event trigger is based on the state of the sever systems/availability, and authorization such as authentication enable, and is provisioned by user, refer to par 0110, 0160, 0190, 0193); and selecting the host from the cluster for upgrading in response to determining that the operation type is an upgrading service in the distributed consistency system; and sending the deciding information to an operation and maintained control platform (obtain the stats and send to VMS, and also, based on the determined information, see table 1, identify type of events: refer to 
Although Kumur disclosed the invention substantially as claimed, Kumur did not explicitly disclosing “determining the deciding information for executing an operation corresponding to the operation type, the determining the deciding information for execution the operation corresponding to the operation type including: determining that a service of a previous host before a host is upgraded meets an availability condition;”
Zhu, in analogous art, disclosing “determining the deciding information for executing an operation corresponding to the operation type, the determining the deciding information for execution the operation corresponding to the operation type including: determining that a service of a previous host before a host is upgraded meets an availability condition (refer to 0082: confirm the heartbeat/remain in connection/meet the availability condition);”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar with Zhu because Zhu’s teaching would allow the system of Kumar to provide accurate global synchronous status information in large scale cross regional update situation. 
Therefore the arguments are not persuasive.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 13, 16, 18-19, and 21-23, 25-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al hereinafter Kumar (US 20180157532) in view of Zhu et al hereinafter Zhu (US 20170187761).  


Referring to Claim 9.  Kumar discloses a method comprising: acquiring an operation request issued by a distributed consistency system in a cluster  (servers, VMS and servers communicates where the servers operates based on VMS commends and provide feedbacks, 0051, 0054 );  determining deciding information for processing the operation request (obtain the stats and send to VMS, and also, based on the determined information, see table 1, identify type of events: refer to par 0056 and sent the deciding information, refer to par 0054),   the determining the deciding information for processing the operating request including: determine an operation type corresponding to the operation request (event trigger is based on the state of the sever systems/availability, and authorization such as authentication enable, and is provisioned by user, 
Although Kumur disclosed the invention substantially as claimed, Kumur did not explicitly disclosing “determining the deciding information for executing an operation corresponding to the operation type, the determining the deciding information for execution the operation corresponding to the operation type including: determining that a service of a previous host before a host is upgraded meets an availability condition;”
Zhu, in analogous art, disclosing “determining the deciding information for executing an operation corresponding to the operation type, the determining the deciding information for execution the operation corresponding to the operation type including: determining that a service of a previous host before a host is upgraded meets an availability condition (refer to 0082: confirm the heartbeat/remain in connection/meet the availability condition);”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar with Zhu because Zhu’s teaching would allow the system of Kumar to provide accurate global synchronous status information in large scale cross regional update situation. 

Referring to Claim 10.  Kumar and Zhu disclosed the method according to claim 9, Kumar further discloses wherein the deciding information for processing the operation request is determined based on data consistency and availability of the distributed consistency system (deciding information to perform based on the event triggers information, refer to par 0054, which includes, firmware upgrade/update information/when firmware consistently fails, and on capacity, refer to par 0056, 0039, 0160, 0182, 0184, 0193: check for update versions).     

Referring to Claim 12.  Kumar and Zhu disclosed the method according to claim 9, Kumur further discloses wherein deciding information for executing the operation corresponding to the operation type is determined based on the availability condition and a security condition of the distributed consistency system (deciding information to perform based on the event triggers information, refer to par 0054, which includes, firmware upgrade/update information/when firmware consistently fails, and on capacity, refer to par 0056, 0039, 0160, 0182, 0184, 0193: check for update versions as well as server systems/availability, and authorization such as authentication enable, and is provisioned by user, refer to par 0110, 0160, 0190 and 0193).     

Referring to Claim 13.  Kumar and Zhu disclosed the method according to claim 9, Kumur further discloses wherein the deciding information for executing the operation corresponding to the operation type comprises: in response to determining that the operation type is upgrading configuration information of the distributed consistency system, determining to permit an execution for an operation corresponding to the operation request (deployment is provisioned by 

Referring to Claim 16.  Kumar and Zhu disclosed the method according to claim 9, Kumar discloses wherein the determining the deciding information for executing the operation corresponding to the operation type comprises: acquiring a serial number of a newly added host in response to determining that the operation type is replacing a host deployed by the distributed consistency system (must acquire the serial number to manage the host, see par 0184 as one of the properties acquired is serial number, 0177); and establishing an association between the serial number of the newly added host and serial numbers of hosts not having been replaced in the distributed consistency system to form a new distributed consistency system (any server in the system must acquire the properties, refer to par 0184, 0034 when discover the new hardware, refer to par 0075, 0244).

Referring to Claims 18, 19, 21-23, 25-32 are rejected under similar rational as claims 9, 10, 12, 13 and 16. 


Claims 17 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al hereinafter Kumar (US 20180157532) in view of Zhu et al hereinafter Zhu (US 20170187761) in further view of Ananthanarayanan et al hereinafter Ananthanarayanan (US 20140149492). 
Referring to Claim 17.  Kumar and Zhu disclosed the method according to claim 11. Although Kumar and Zhu disclosed the invention substantially as claimed, Kumar and Zhu did not explicitly disclosing “wherein the determining the deciding information for executing the operation corresponding to the operation type comprises: stopping an external service of the distributed consistency system in response to determining that the operation type is replacing a disk used by a designated host in the distributed consistency system; acquiring log information and snapshot data from another host in the distributed consistency system; and resuming the external service after storing the log information and the snapshot data to a newly added disk.”
Ananthanarayanan in analogous art, discloses “wherein the determining the deciding information for executing the operation corresponding to the operation type comprises: stopping an external service of the distributed consistency system in response to determining that the operation type is replacing a disk used by a designated host in the distributed consistency system (stop applications, refer to par 0103, 0373, 0377, 0389); acquiring log information and snapshot data from another host in the distributed consistency system (snap of images/backup, refer to par 0184); and resuming the external service after storing the log information and the snapshot data to a newly added disk (resume operations, after the replacement of disk occurs refer to par 0222).”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar, Zhu and Ananthanarayanan because Ananthanarayanan’s teaching would allow the system of Kumar to control the cloud infrastructures and underlying network hardware/software components.   

Referring to Claim 24.  Claim is rejected under similar rational as claim 17.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Karen C Tang/
Primary Examiner, Art Unit 2447